


Exhibit 10.1

 

AGREEMENT REGARDING ADDITIONAL PARTICIPATING PARTY RIGHTS

AND

AMENDMENT NO. 3 TO

PLANT ALVIN W. VOGTLE ADDITIONAL UNITS

OWNERSHIP PARTICIPATION AGREEMENT

AND

AMENDMENT NO. 4 TO

PLANT VOGTLE OWNERS AGREEMENT AUTHORIZING

DEVELOPMENT, CONSTRUCTION, LICENSING AND

OPERATION OF ADDITIONAL GENERATING UNITS

 

This Agreement Regarding Additional Participating Party Rights and Amendment
No. 3 to Plant Alvin W. Vogtle Additional Units Ownership Participation
Agreement and Amendment No. 4 to Plant Vogtle Owners Agreement Authorizing
Development, Construction, Licensing and Operation of Additional Generating
Units, dated as of November 2, 2017 (this “Agreement and Amendment”), is by and
among GEORGIA POWER COMPANY, a corporation organized and existing under the laws
of the State of Georgia (“GPC”), OGLETHORPE POWER CORPORATION (AN ELECTRIC
MEMBERSHIP CORPORATION), an electric membership corporation formed under the
laws of the State of Georgia (“OPC”), MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, a
public body corporate and politic and an instrumentality of the State of Georgia
(“MEAG”), MEAG POWER SPVJ, LLC, MEAG POWER SPVM, LLC, MEAG POWER SPVP, LLC, each
a Georgia limited liability company (collectively, the “MEAG SPVs”), and THE
CITY OF DALTON, GEORGIA, an incorporated municipality in the State of Georgia
acting by and through its Board of Water, Light and Sinking Fund Commissioners
d/b/a Dalton Utilities (“Dalton”) (GPC, OPC, MEAG, the MEAG SPVs and Dalton
hereinafter referred to individually as a “Party” and collectively called the
“Parties”).

 

WITNESSETH

 

WHEREAS, GPC, OPC, MEAG, the MEAG SPVs and Dalton entered into (i) the
Development Agreement (as defined in Exhibit A), to, among other things, agree,
consent and grant the right to the development, construction, licensing and
operation by one or more of the Parties of the Additional Units, and (ii) the
Ownership Participation Agreement (as defined in Exhibit A), to, among other
things, establish the ownership rights of the Parties in the Additional Units
and related property (the Development Agreement and the Ownership Participation
Agreement collectively, the “Additional Units Agreements”);

 

WHEREAS, in connection with the continuation of construction of the Additional
Units, the Parties have agreed (i) to establish certain additional rights of the
Parties, including without limitation certain voting and information and access
rights, and (ii) to amend the Development Agreement and the Ownership
Participation Agreement, all as set forth in this Agreement and Amendment; and

 

WHEREAS, the Parties desire to clarify certain obligations of and liability
protections provided to Southern Nuclear Operating Company, Inc. (“SNC”).

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the recitals, the mutual promises herein and
other good and valuable consideration, the receipt and sufficiency of which the
Parties acknowledge, the Parties, intending to be legally bound, acknowledge,
stipulate and agree as follows:

 

SECTION 1.0                  Defined Terms; Duration.

 

Section 1.1                                    Defined Terms.  Capitalized terms
used in this Agreement and Amendment and not defined in this Agreement and
Amendment (including in Exhibit A hereto) have the meanings assigned in the
Ownership Participation Agreement.

 

Section 1.2                                    Duration of Agreements and
Amendments Herein.  The agreements and amendments to the Ownership Participation
Agreement and the Development Agreement set forth in Sections 2.1(d) (regarding
settlement of disputes), 2.1(e) (regarding selecting a new agent),
2.1(f) (regarding COL/Decommissioning), 2.3(a) (regarding pursuing litigation),
2.3(b) (regarding settlement of disputes), 2.3(c) (regarding removing GPC as
agent), 2.3(d) (regarding removing SNC as agent), 2.7 (regarding claims and
disputes), 2.9 (regarding site representative access), 2.11 (regarding MEAG),
3.1 (regarding discontinuance of the Project), 3.2 (regarding GPC’s agency
standard), 3.3 (regarding notice of removal of agent), 4.0 (regarding SNC) and
5.0 (regarding miscellaneous matters) and the provisions of this Section 1.2
shall remain in force or effect, as applicable, until such time as the Ownership
Participation Agreement or Development Agreement, as applicable, expires,
terminates or otherwise is no longer effective.  However, notwithstanding
anything to the contrary contained or implied herein (but subject to the last
sentence of Section 5.1(c)), all other provisions of this Agreement and
Amendment, including without limitation the agreements and amendments to the
Ownership Participation Agreement and the Development Agreement set forth in
Sections 2.1(a) (regarding continuation of the Project), 2.1(b) (regarding
deferral of the Project), 2.1(c) (regarding change of Primary Contractor), 2.2
(regarding 67% approval matters), 2.4 (regarding Project information), 2.5
(regarding meetings), 2.6 (regarding the Services Agreement), 2.8 (regarding
electronic access), and 2.10 (regarding information access remedies), shall
remain effective until, but not after, the date of Commercial Operation.

 

SECTION 2.0                  Agreements Regarding Additional Participating Party
Rights.

 

Notwithstanding anything to the contrary contained or implied in the Development
Agreement and the Ownership Participation:

 

Section 2.1                                    Ninety Percent Approval.  The
approval of the Participating Parties owning at least an aggregate ninety
percent (90%) Ownership Interest in the Additional Units shall be required to:

 

(a)                                 continue the construction, completion,
testing, startup and pre-operational turnover of the Additional Units (the
“Project”) following any one or more of the following Project adverse events
(each a “PAE”):

 

(i)                                     one or both of Toshiba Corporation’s
(“Toshiba”) bankruptcy or the occurrence of one or more of the conditions
specified in subclauses 1 and 2 below in relation to that certain Settlement
Agreement by and among

 

2

--------------------------------------------------------------------------------


 

Toshiba and GPC, OPC, MEAG and Dalton, dated as of June 9, 2017 (as may be
amended, the “Settlement Agreement”):

 

1.                                      the failure of Toshiba to make a payment
when due in accordance with the payment schedule in Schedule 2.2 of the
Settlement Agreement if at the time such payment is due, another payment also is
past due under such Schedule 2.2; provided that, for purposes of this subclause
1, Toshiba shall be deemed to have made any payments set forth on Schedule 2.2
that are satisfied through External Payments (as defined in the Settlement
Agreement), to the extent permitted by Section 3.1 of the Settlement Agreement;
provided, further, that any payment by Toshiba or any External Payment (as
defined in the Settlement Agreement) that is rescinded or otherwise returned, as
described in Section 2.5 of the Settlement Agreement, shall be deemed not to
have been made in accordance with the payment schedule in Schedule 2.2 of the
Settlement Agreement for purposes of this subclause 1, and provided further,
that if all the Participating Parties have assigned their rights to receive any
such payment to one or more third parties, then any failure by Toshiba to make
such payment when due, and any rescission of any such payment, shall not be
considered a failure by Toshiba to make such payment when due or a rescission of
such payment for purposes of this subclause 1, or

 

2.                                      a breach by Toshiba of any of the
covenants set forth in Section 5.1 of the Settlement Agreement, provided, that
if all the Participating Parties have assigned all of their rights with respect
to any such covenant under Section 5.1 of the Settlement Agreement to one or
more third parties, then any breach by Toshiba of such covenant shall not be
considered a breach by Toshiba of such covenant for purposes of this subclause
2;

 

(ii)                                  termination or rejection in bankruptcy
(other than in the existing bankruptcy proceedings for Westinghouse Electric
Company LLC (“WEC”) and certain of its affiliates) of any of the following: 
(a) the Ownership Participation Agreement, (b) the letter agreement dated
July 30, 2008 designating SNC as agent for GPC (in GPC’s role acting for itself
and as agent for the other Parties) under the Ownership Participation Agreement
for construction services, as amended from time to time (the “SNC Letter
Agreement”), (c) the Amended and Restated Services Agreement between GPC, for
itself and as agent for OPC, MEAG, the MEAG SPVs and Dalton, and WEC and WECTEC
Global Project Services Inc. dated July 20, 2017, as may be amended (the
“Services Agreement”); or (d) any one or more construction contracts (each, a
“Construction Completion Agreement”) with Bechtel Power Corporation (the
“Primary Contractor”), or any successor thereto, and GPC, for itself and as
agent for the Participating Parties;

 

3

--------------------------------------------------------------------------------


 

(iii)                               (1) any (A) decision by the Georgia Public
Service Commission (“GPSC”) to disapprove any portion of GPC’s share of the
total Project investment or GPC’s associated financing costs or
(B) determination by the GPSC during its review of GPC’s Seventeenth Semi-Annual
Construction Monitoring Report, Request for Approval of the Expenditures Made
between January 1, 2017 and June 30, 2017, and Request for Approval of the
Revised Project Cost Estimates and Construction Schedule Pursuant to O.C.G.A. §
46-3A-7(b), submitted by GPC to the GPSC August 31, 2017 (“VCM 17”) review, or
at any time thereafter, (i) that any of GPC’s share of the total Project
investment or GPC’s associated financing costs (except those already specified
in GPSC’s December 20, 2016, Order Adopting Stipulation, filed January 3, 2017)
will not be recovered in GPC’s retail rates because they are deemed by the GPSC
to be unreasonable or imprudent or for any other reason, or (ii) that such
investment or associated financing costs will be presumed to be unreasonable or
imprudent or unrecoverable, in each case which decision or determination shall
have become final and non-appealable; or (2) GPC shall not submit any portion of
GPC’s share of the total Project investment or GPC’s associated financing costs
to the GPSC for approval as part of its routine VCM reporting process as a
result of a determination by GPC that such investment or costs do not meet the
applicable requirements of Georgia law to be recoverable in GPC’s retail rates;
or

 

(iv)                              a cumulative increase in the estimated
construction cost or schedule for the Project, as reported to the Parties by
SNC, that increases the construction cost or schedule by an amount equal to or
greater than one billion dollars ($1,000,000,000) and/or one (1) year,
respectively, over the construction budget cost and schedule reported by GPC in
VCM 17 (nine billion four hundred and fifty million dollars ($9,450,000,000)
from July 1, 2017, and Commercial Operation dates of (1) November 2021 for Unit
3 and November 2022 for Unit 4 and approved by the GPSC;

 

provided, in the event a PAE occurs, unless the Project is continued as provided
in this Section 2.1(a) or deferred as provided in Section 2.1(b), the Project
shall be canceled, and all construction, completion, testing, startup and
pre-operational turnover activities shall cease;

 

(b)                                 upon the occurrence of a PAE, and unless GPC
is directed or ordered by the GPSC or the Nuclear Regulatory Commission (“NRC”)
to cancel the Project, (i) defer continuance of the construction, completion,
testing, startup and pre-operational turnover of the Project for a specified
period, which period must be selected and agreed to in writing by the
Participating Parties owning at least an aggregate ninety percent (90%)
Ownership Interest in the Additional Units concurrently with the approval of
such deferral and which must expire on a date certain (a “Deferral Period”), and
(ii) upon the expiration of any Deferral Period, either (1) continue the
construction, completion, testing, startup and pre-operational turnover of the
Project or (2) further defer the Project and set a new Deferral Period; provided
that if neither action identified in clause (ii) is approved

 

4

--------------------------------------------------------------------------------


 

by the Participating Parties owning at least an aggregate ninety percent (90%)
Ownership Interest in the Additional Units prior to the expiration of the
applicable Deferral Period, the Project shall be canceled, and all construction,
completion, testing, startup and pre-operational turnover activities shall
cease;

 

(c)                                  change the Primary Contractor of the
Project to an entity other than the Primary Contractor;

 

(d)                                 settle any litigated (or in formal dispute
resolution) dispute relating to the Project or the completed Additional Units
with respect to any claim or related set of claims in an aggregate amount equal
to or greater than fifty million dollars ($50,000,000);

 

(e)                                  select a new agent to replace GPC as agent
following resignation by GPC pursuant to Section 5.3(c) of the Ownership
Participation Agreement or following removal pursuant to Section 2.3(c) below or
select a new agent to replace SNC as agent following a termination by SNC under
Paragraph 8 of the SNC Letter Agreement or Article X of that certain Amended and
Restated Nuclear Operating Agreement, between GPC and SNC, entered into as of
April 21, 2006 (the “SNC Operating Agreement”), or following termination by GPC
of the SNC Letter Agreement or termination by GPC of the SNC Operating Agreement
pursuant to Section 2.3(d) below, as applicable; provided that (i) it is
expressly understood and agreed that GPC and SNC shall continue in their
respective roles as agent until their respective successors have been appointed,
subject to approval of the NRC, by the action of the Participating Parties
owning not less than an aggregate ninety percent (90%) Ownership Interest in the
Additional Units, and (ii) all actions taken by GPC and SNC in their respective
roles as agent prior to the effective appointment of their respective successor
agents shall be deemed ratified and affirmed by the other Parties; provided
further no Affiliate of SNC which has an Ownership Interest shall unreasonably
withhold its vote approving the selection of a new agent; and

 

(f)                                   renew the COL for either of the Additional
Units or set a date for Decommissioning of either of the Additional Units.

 

Section 2.2                                    Sixty-Seven Percent Approval. 
The approval of the Participating Parties owning at least an aggregate
sixty-seven percent (67%) Ownership Interest in the Additional Units shall be
required to materially amend any of the following: (i) the SNC Letter Agreement,
(ii) the Services Agreement, or (iii) any Construction Completion Agreement with
a Primary Contractor.  For the purpose of this subparagraph, a material
amendment shall mean any change in the scope of work, the fee or the terms and
conditions of the contract that is expected to increase the cost of such
contract by one hundred million dollars ($100,000,000) or more.

 

Section 2.3                                    Fifty Percent Approval.  The
approval of the Participating Parties owning more than an aggregate fifty
percent (50%) Ownership Interest in the Additional Units shall be required to:

 

5

--------------------------------------------------------------------------------


 

(a)                                 pursue litigation (or formal dispute
resolution) of any dispute relating to the Project or the completed Additional
Units with an aggregate amount in controversy (whether under a single claim or
multiple related claims) equal to or greater than fifty million dollars
($50,000,000);

 

(b)                                 settle any litigated (or in formal dispute
resolution) dispute relating to the Project or the completed Additional Units
with respect to any claim or related set of claims in an aggregate amount less
than fifty million dollars ($50,000,000);

 

(c)                                  remove GPC as agent under the Ownership
Participation Agreement or the Development Agreement, subject to United States
Department of Energy (“DOE”) approval, to the extent required in connection with
any loan guarantee agreement of any Participating Party, for failure to follow
Prudent Utility Practice or other material breach of the terms of those
agreements by GPC; provided that (i) it is expressly understood and agreed that
GPC shall continue in its role as agent until its successor has been appointed,
subject to approval of the NRC, by the action of the Participating Parties as
provided in Section 2.1(e) hereof, and (ii) all actions taken by GPC in its role
as agent prior to the effective appointment of a successor agent shall be deemed
ratified and affirmed by the other Parties; or

 

(d)                                 require GPC to remove SNC as agent pursuant
to the SNC Letter Agreement or the SNC Operating Agreement, subject to DOE
approval, to the extent required in connection with any loan guarantee agreement
of any Participating Party, for SNC’s failure to follow Prudent Utility Practice
or other material breach of the SNC Letter Agreement or the SNC Operating
Agreement, as applicable (as reasonably determined by such Owners); provided
that (i) it is expressly understood and agreed that SNC shall continue in its
role as agent until its successor has been appointed, subject to approval of the
NRC, by the action of the Participating Parties as provided in
Section 2.1(e) hereof, and (ii) all actions taken by SNC in its role as agent
prior to the effective appointment of a successor agent shall be deemed ratified
and affirmed by the other Parties.

 

Section 2.4                                    Project Information.

 

(a)                                 Each Party may identify up to four Project
representatives (which shall include its respective Site Representative) for
purposes of this Agreement and Amendment (“Project Representatives”).  GPC shall
also identify a manager or director level employee as the point of contact
(“Point of Contact”) with the Participating Parties for the delivery of Project
information and responding to requests for Project information provided by any
Primary Contractor; provided that, notwithstanding the foregoing, Participating
Party’s Project Representatives shall be entitled to contact relevant SNC or GPC
team members directly from time-to-time for Project information on discreet
topics, subject to each Participating Party’s duty to refrain from unreasonably
distracting such team members from their regular duties. Notwithstanding the
foregoing, for the purposes of this section, MEAG and the MEAG SPVs shall
constitute one Party.

 

6

--------------------------------------------------------------------------------


 

(b)                                 GPC shall make Project information provided
by any Primary Contractor available to each Party’s Project Representatives as
soon as feasible after receipt of Project information from the Primary
Contractor following a request from a Party’s Project Representative, and in no
event later than two (2) business days after the request from a Party’s Project
Representative to GPC’s Point of Contact, provided that such Project information
can be provided in such a timeframe without unreasonably distracting Agents’
personnel from their other duties. GPC shall advise the Participating Parties
within one (1) business day of the request if such Project information cannot
reasonably be delivered within two (2) business days.  In no event shall the
delay in delivering requested Project information in SNC or GPC’s possession
extend beyond seven (7) business days.

 

(c)                                  Each Party’s Project Representatives shall
be responsible for disseminating Project information within the Party’s
respective organizations, consistent with the confidentiality requirements of
applicable contracts.

 

Section 2.5                                    Meetings.  The Parties will
receive invitations for their Project Representatives to attend and participate
in the regularly scheduled daily Plan of the Day meetings (and scheduled
subsequent follow-up meetings) with the functional area managers of each Primary
Contractor where progress and schedule of construction activities are discussed
with those managers. The Parties’ Project Representatives will also be invited
to attend all exit meetings with the NRC in connection with inspection
activities. The Parties’ Project Representatives will be provided reasonable
advance notice of such meetings. The Parties’ Designated Representatives will
continue to be invited to attend Project Management Board meetings and quarterly
Construction Review Board meetings.  A meeting agenda and a copy of the
materials to be discussed at such meetings shall be provided in advance of the
meeting.

 

Section 2.6                                    Services Agreement Information. 
(a) Each of SNC and GPC will provide each Party’s Project Representatives with
access to regular, periodic, written reports provided to SNC or GPC by WEC, each
Primary Contractor and SNC regarding the execution of the work on the Project
within one (1) business day after receipt by SNC or GPC, as applicable, and
(b) as to any information other than such written reports, SNC or GPC will
provide such information as soon as feasible after receipt of such information
by SNC or GPC following a request from a Party’s Project Representative, and in
no event later than two (2) business days after the request from a Party’s
Project Representative to GPC’s Point of Contact for such information, provided
that such information can be provided in such a timeframe without unreasonably
distracting SNC’s or GPC’s personnel from their other duties.  GPC shall advise
the Participating Parties within one (1) business day of the request if such
information cannot reasonably be delivered within two (2) business days. In no
event shall the delay in delivering requested information in SNC or GPC’s
possession extend beyond seven (7) business days.

 

Section 2.7                                    Claims; Dispute Resolution
Processes.

 

(a)         SNC or GPC will notify each Party’s Project Representatives no later
than two (2) business days after SNC or GPC becomes aware of an actual third
party claim relating to the Project or the completed Additional Units, either
pending or threatened in writing, and will provide each Party’s Project
Representatives with access to Project information in GPC’s or SNC’s possession
concerning such third party claims

 

7

--------------------------------------------------------------------------------


 

and the Parties’ defenses (except for GPC’s and SNC’s privileged attorney work
product not within the scope of any applicable joint defense agreement between
the Parties) as soon as feasible after request of a Party’s Project
Representative.

 

(b)         Each Party will consult in good faith regarding the selection of
members of the dispute resolution board established to handle disputes with the
Primary Contractor relating to the Project (the “Dispute Resolution Board”) in
an effort to achieve unanimous consent as to the identity of the members of the
Dispute Resolution Board. The Parties agree that all members of the Dispute
Resolution Board will be neutrals and that Parties will not agree to a selection
process whereby the Parties and the Primary Contractor each select one member
who will then select a third.

 

(c)          GPC will seek input from each other Party in the development of
legal and commercial strategy concerning the resolution of Project disputes with
the Primary Contractor, including the formulation of any proposed settlement
proposal or the consideration and analysis of settlement proposals received from
the Primary Contractor. A designated Party representative may attend and observe
each negotiating session that is scheduled in advance between the Primary
Contractor and GPC or SNC, provided that GPC or SNC representatives will conduct
the negotiations on behalf of all of the Parties.

 

Section 2.8                                    Electronic Access.  Provision of
electronic access to Project information shall satisfy the Project information
delivery requirements under the Ownership Participation Agreement, as amended
hereby, so long as such electronic access provides complete Project
information.  Where electronic access does not provide complete Project
information, such electronic access shall be supplemented.

 

Section 2.9                                    Clarification of Site
Representative Access Rights.  Section 5.5(d) of the existing Ownership
Participation Agreement provides that each Party’s Site Representative may
attend any meeting described therein other than (i) personnel or
conflict-resolving meetings, or (ii) any other meetings that the Agent’s project
management or senior management shall reasonably request (emphasis added) such
Site Representative not attend.  For clarity, the presumption will be that those
meetings that do not fall under (i) are open to each Party’s Site Representative
and the exception shall be invocation of (ii) to prohibit attendance by a
Party’s Site Representative. Upon any invocation of (ii) to prohibit attendance
by a Party’s Site Representative, GPC or SNC, as applicable, shall deliver to
such Party a written explanation of the reasonable grounds for its prohibition
of the Site Representative’s attendance.

 

Section 2.10                             Information and Access Covenant
Remedies. Each Party hereby acknowledges, understands and agrees that a breach
of the requirements on the part of GPC or SNC to provide information or access
to another Party set forth in this Agreement and Amendment, including those
obligations in Sections 2.4, 2.5, 2.6, 2.7 and 2.8 hereof, will result in
irreparable damage and harm to the other Parties and that the other Parties will
not have an adequate remedy at law in the event of any such breach. Therefore,
in furtherance, and not in limitation, of the rights of the Parties set forth in
Section 8.2(b)(v) of the Ownership Participation Agreement, the Parties hereby
agree that, in the event of any such breach of this Agreement and Amendment, the
equitable remedies described in Section 8.2(b)(v) of the Ownership

 

8

--------------------------------------------------------------------------------


 

Participation Agreement shall be available to any Party seeking to obtain
information or access to which it is entitled hereunder.

 

Section 2.11                             MEAG Representative.  Notwithstanding
anything to the contrary contained or implied in this Agreement and Amendment
(but subject to the last sentence of Section 5.1(c)), MEAG and the MEAG SPVs
shall not have separate rights of access, to information, to meeting attendance
nor the right to appoint separate individuals to act as their respective
designated Party representatives and may instead appoint the same Project
Representatives to act as the designated Party representatives of MEAG and all
the MEAG SPVs for purposes of the receipt of information, access and meeting
attendance to the extent permitted by this Agreement and Amendment.

 

SECTION 3.0                  Amendments to Ownership Participation Agreement and
Development Agreement.

 

Section 3.1                                    No Unilateral Discontinuance or
Deferral Right.  No Party shall have a unilateral right to defer or discontinue
the Project except as necessary to comply with an order of the GPSC or the NRC. 
Section 3.8 of the Development Agreement is hereby removed from the Development
Agreement in its entirety and each other provision of the Development Agreement
or Ownership Participation Agreement that refers to such Section 3.8 or
otherwise implies that GPC has a unilateral right to defer or discontinue the
Project, including without limitation Section 5.3(b) of the Ownership
Participation Agreement, shall be interpreted to give effect to the first
sentence of this Section 3.1.

 

Section 3.2                                    GPC’s Agency Standard. 
Section 5.3(a) of the Ownership Participation Agreement is hereby amended to
replace the phrase “use its reasonable best efforts to discharge its
responsibilities as agent in accordance with Prudent Utility Practice” with the
phrase “discharge its responsibilities as agent in accordance with Prudent
Utility Practice.”

 

Section 3.3                                    Notice of Removal of Agent. 
Section 5.3(a) of the Ownership Participation Agreement is hereby amended to
replace the phrase “upon written notice to the Agent executed by all the other
Participating Parties, provided that if an Affiliate of the Agent has an
Ownership Interest in either or both of the Additional Units, its execution of
such notice shall not be unreasonably withheld” with “upon written notice to the
Agent executed by Participating Parties owning more than an aggregate 50%
Ownership Interest in the Additional Units.”

 

SECTION 4.0                  SNC Liability, etc.

 

Section 4.1                                    SNC Liability.  In recognition of
SNC’s performance of services as agent At Cost, without a fee, and except in the
case of SNC’s Willful Misconduct, the Parties’ sole recourse against SNC or its
affiliates (other than GPC) for SNC’s action or inaction in connection with its
performance as agent shall be limited to the removal of SNC from its role as
agent in accordance with the SNC Letter Agreement, the SNC Operating Agreement,
or Section 2.3(d) of this Agreement and Amendment.  For clarity, except for
extending the existing GPC limitations on agent liability to SNC, the foregoing
is meant simply to restate the existing Ownership Participation Agreement on
this point and shall not operate to amend the existing Ownership Participation
Agreement (including, but not limited to, the existing obligation of GPC

 

9

--------------------------------------------------------------------------------


 

not to make any adverse distinction), the SNC Letter Agreement or the SNC
Operating Agreement. For purposes hereof, “Willful Misconduct” shall have the
meaning given to it in (and be interpreted in accordance with) the SNC Letter
Agreement.

 

Section 4.2                                    Clarification.  Nothing in this
Agreement and Amendment limits SNC’s indemnification and other rights under the
SNC Letter Agreement and the SNC Operating Agreement or GPC’s right to charge
and collect from the other Parties the charges and costs incurred by GPC in
connection with the SNC Letter Agreement and SNC Operating Agreement (including,
without limitation, for any such indemnification) in accordance with the
Additional Units Agreements (as amended hereby), the Nuclear Managing Board
Agreement (as defined in the Ownership Participation Agreement) and related
agreements.

 

Section 4.3                                    SNC is GPC’s Agent.  The
Participating Parties acknowledge and agree:  (A) that this Agreement and
Amendment does not render OPC, MEAG, any of the MEAG SPVs, or Dalton a party to
the SNC Letter Agreement or SNC Operating Agreement; (B) that this Agreement and
Amendment does not modify the rights of OPC, MEAG, any of the MEAG SPVs, or
Dalton as third party beneficiaries of the SNC Letter Agreement and the SNC
Operating Agreement as set forth in those agreements; and (C) SNC is not agent
for OPC, MEAG, any of the MEAG SPVs or Dalton, except as and to the extent
provided in Section 11.13 of the SNC Operating Agreement or Paragraph 7 of the
SNC Letter Agreement.

 

SECTION 5.0                  Miscellaneous.

 

Section 5.1                                    Construction; Relationship to
Additional Units Agreements.

 

(a)         The rights and obligations of the Parties established in Section 2
of this Agreement and Amendment are in all respects in addition to, and shall in
no way limit (but shall not result in duplication of), the existing rights of
the Parties under the Additional Units Agreements, including without limitation
(i) the Parties’ existing rights under the Additional Units Agreements to
approve, vote on or consent to certain decisions or actions relating to the
Project or the completed Additional Units and (ii) the Parties’ existing rights
under the Additional Units Agreements to receive and audit certain information
relating to the Project or the completed Additional Units, maintain Site
Representatives, and attend certain meetings, including without limitation those
rights under Sections 5.2(d), 5.5, 5.6, 5.7, 5.8, 6.2, 6.4, 6.6, 7.2, 7.8 and
8.2(b)(v) of the Ownership Participation Agreement and Section 3.9 of the
Development Agreement, as applicable.

 

(b)         Except as expressly amended hereby, the Development Agreement and
the Ownership Participation Agreement and all other provisions thereof remain
and shall continue to be in full force and effect and are hereby ratified,
subject in all respects to Sections 5.1(a) and (c).

 

(c)          The Additional Units Agreements shall be interpreted, applied and
enforced so as to give full effect to this Agreement and Amendment. For the
avoidance of doubt, notwithstanding anything to the contrary contained or
implied in this Agreement and Amendment, this Agreement and Amendment is not
intended to and shall not be

 

10

--------------------------------------------------------------------------------

 

directly or indirectly interpreted or applied so as to directly or indirectly
modify or supplement any of the document provisions identified in Exhibit B
hereto.

 

Section 5.2                                    Counterparts.  This Agreement and
Amendment may be executed simultaneously in two or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.  Further, the signatures of the duly authorized
representatives of each Party hereto need not be contemporaneous and shall be
deemed effective if exchanged by electronic transfer between the Parties hereto
or their respective designees, including transmittal by facsimile or electronic
mail.

 

Section 5.3                                    Joint Drafting.  No Party shall
assert or claim a presumption disfavoring the other by virtue of the fact that
this Agreement and Amendment was drafted primarily by legal counsel for the
other, and this Agreement and Amendment shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof will arise favoring or
disfavoring a Party by virtue of the authorship of any of the provisions of this
Agreement and Amendment.

 

Section 5.4                                    Governing Law.  The validity,
interpretation, and performance of this Agreement and Amendment and each of its
provisions shall be governed by the internal Laws of the State of Georgia.

 

Section 5.5                                    Severability.  If any provision
of this Agreement and Amendment is declared by any regulator or court of
competent jurisdiction to be invalid or unenforceable, the balance of this
Agreement and Amendment shall remain in effect, and this Agreement and Amendment
shall be interpreted so as to give full effect to its effective terms and still
be valid and enforceable.

 

Section 5.6                                    Headings.  Headings appearing
herein are used solely for convenience and are not intended to affect the
interpretation of any provision of this Agreement and Amendment.

 

Section 5.7                                    Entire Agreement.  This Agreement
and Amendment, and all attachments hereto, represents the entire understanding
and agreement between the Parties with respect to the subject matter hereof and
supersedes all prior oral and written and all contemporaneous oral negotiations,
commitments and understandings between the Parties regarding the subject matter
hereof.

 

Section 5.8                                    Beneficiaries.  This Agreement
and Amendment is entered into for the sole benefit of the Parties, and except as
may be specifically provided herein, no other person shall be a direct or
indirect beneficiary of, or shall have any direct or indirect cause of action or
claim in connection with, this Agreement and Amendment.  Without limiting the
foregoing, nothing in this Agreement and Amendment affects Toshiba’s obligations
to fully comply with the Settlement Agreement or any of the Parties’ rights and
remedies thereunder.

 

Section 5.9                                    SNC Joinder.  SNC is joining in
the execution of this Agreement and Amendment for the purposes of Sections
2.1(e), 2.3(d), 2.4, 2.5, 2.6, 2.7, 2.9, 2.10, 4.1, 4.2, 4.3, and 5.1(c) and
this Section 5.9. SNC hereby acknowledges and agrees to all of its rights and
obligations, and modifications to its existing rights and obligations, set forth
in the immediately above specifically enumerated sections of this Agreement and
Amendment. SNC also hereby agrees to join in the execution of any consent,
assignment, agreement or other instrument or document reasonably requested by
the DOE in connection with the DOE-guaranteed federal

 

11

--------------------------------------------------------------------------------


 

loans that have been or are in the future made available to any of the Parties,
including any amendment to that certain Owners Consent to Assignment and Direct
Agreement and Amendment to Plant Alvin W. Vogtle Additional Units Ownership
Participation Agreement, dated as of February 20, 2014, by and among GPC, OPC,
MEAG and Dalton, DOE and PNC Bank, National Association, doing business as
Midland Loan Services, a division of PNC Bank, National Association.

 

Section 5.10                             RUS Approval.  The effectiveness of
this Agreement and Amendment is subject to the condition that OPC has obtained
the approval of the Administrator of the Rural Utilities Service required under
OPC’s loan contract with the Rural Utilities Service for the amendments to the
Ownership Participation Agreement contained herein.

 

[Remainder of page left blank intentionally.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement and Amendment
as of the date first above written.

 

Signed, sealed and delivered in the presence of:

GEORGIA POWER COMPANY

 

 

 

 

 

 

/s/ K.C. Jewell

 

By:

/s/ Christopher Cummiskey

Witness

Name:

Christopher Cummiskey

/s/ Delta Booker

 

Title:

EVP External Affairs and Nuclear Development

 

 

 

Notary Public

 

 

My Commission expires: March 2, 2019

 

Attest:

/s/ Meredith M. Lackey

 

Its:

Corporate Secretary

 

(CORPORATE SEAL)

 

 

 

 

 

Signed, sealed and delivered in the presence of:

OGLETHORPE POWER CORPORATION

 

(AN ELECTRIC MEMBERSHIP CORPORATION)

 

 

 

 

 

 

/s/ Suzanne N. Roberts

 

By:

/s/ Michel L. Smith

Witness

Name:

Michael L. Smith

/s/ Jean L. Wheeler

 

Title:

President and CEO

 

 

 

Notary Public

 

 

My Commission expires: May 7, 2020

Attest:

/s/ Patricia N. Nash

 

Its:

Secretary

 

(CORPORATE SEAL)

 

 

 

 

Signed, sealed and delivered in the presence of:

MUNICIPAL ELECTRIC AUTHORITY

 

OF GEORGIA

 

 

 

 

 

/s/ Steven M. Jackson

 

By:

/s/ James E. Fuller

Witness

Name:

James E. Fuller

/s/ Cindy R. Carter

 

Title:

President & Chief Executive Officer

Notary Public

 

 

My Commission expires: January 26, 2021

Attest:

/s/ Dale Dyer

 

Its:

Executive Assistant to President & Chief

 

 

Executive Officer

 

(CORPORATE SEAL)

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered in the presence of:

 

MEAG POWER SPVJ, LLC

 

 

 

 

 

 

 

 

By:

MUNICIPAL ELECTRIC AUTHORITY

 

 

 

OF GEORGIA, its sole member

 

 

 

 

/s/ Steven M. Jackson

 

By:

/s/ James E. Fuller

Witness

 

Name:

James E. Fuller

/s/ Cindy R. Carter

 

Title:

President & Chief Executive Officer

Notary Public

 

 

My Commission expires: January 26, 2021

 

Attest:

/s/ Dale Dyer

 

 

Its:

Executive Assistant to President & Chief

 

 

 

Executive Officer

 

 

(CORPORATE SEAL)

 

 

 

 

Signed, sealed and delivered in the presence of:

 

MEAG POWER SPVM, LLC

 

 

 

 

 

 

 

 

 

By:

MUNICIPAL ELECTRIC AUTHORITY

 

 

 

OF GEORGIA, its sole member

 

 

 

/s/ Steven M. Jackson

 

By:

/s/ James E. Fuller

Witness

 

Name:

James E. Fuller

/s/ Cindy R. Carter

 

Title:

President & Chief Executive Officer

Notary Public

 

 

 

My Commission expires: January 26, 2021

 

Attest:

/s/ Dale Dyer

 

 

Its:

Executive Assistant to President & Chief

 

 

 

Executive Officer

 

 

(CORPORATE SEAL)

 

 

 

Signed, sealed and delivered in the presence of:

 

MEAG POWER SPVP, LLC

 

 

 

 

 

 

 

By: MUNICIPAL ELECTRIC AUTHORITY

 

 

OF GEORGIA, its sole member

 

 

 

 

/s/ Steven M. Jackson

 

By:

/s/ James E. Fuller

Witness

 

Name:

James E. Fuller

/s/ Cindy R. Carter

 

Title:

President & Chief Executive Officer

Notary Public

 

 

 

My Commission expires: January 26, 2021

 

Attest:

/s/ Dale Dyer

 

 

Its:

Executive Assistant to President & Chief

 

 

 

Executive Officer

 

 

(CORPORATE SEAL)

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered in the presence of:

 

CITY OF DALTON, GEORGIA

 

 

BY: BOARD OF WATER, LIGHT AND

 

 

SINKING FUND COMMISSIONERS

 

 

D/B/A DALTON UTILITIES

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Don Johnson

 

By:

/s/ Tom Bundros

Witness

 

Name:

Tom Bundros

/s/ Megan Hobbs

 

Title:

CEO

Notary Public

 

 

 

My Commission expires: March 21, 2019

 

Attest:

/s/ Hank Blackwood

 

 

 

Its:

Chief Technical Services Officer

 

 

(CORPORATE SEAL)

 

Joinder:

 

SNC is joining in the execution of this Agreement and Amendment as further
described in Section 5.9.

 

 

 

 

 

Signed, sealed and delivered in the presence of:

 

SOUTHERN NUCLEAR OPERATING

 

 

COMPANY, INC.

 

 

 

 

/s/ Ty L. Jones

 

By:

/s/ Mark D. Rauckhorst

Witness

 

Name:

Mark D. Rauckhorst

/s/ Ty L. Jones

 

Title:

Executive Vice President

Notary Public

 

 

 

My Commission expires: February 18, 2020

 

Attest:

/s/ Sherry A. Mitchell

 

 

Its:

Assistant Corporate Secretary

 

 

(CORPORATE SEAL)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ADDITIONAL UNITS OWNERSHIP AGREEMENTS

 

1.              Plant Vogtle Owners Agreement Authorizing Development,
Construction, Licensing and Operation of Additional Generating Units, dated as
of May 13, 2005, with the Exhibits attached thereto, all as amended by the
following, and as may be further amended (collectively referred to as the
“Development Agreement”):

 

·                  Additional Unit Side Letter regarding Negotiation of
Definitive Agreements from GPC to OPC, MEAG and Dalton, dated as of May 13, 2005

 

·                  Amendment No. 1 to Plant Vogtle Owners Agreement Authorizing
Development, Construction, Licensing and Operation of Additional Generating
Units among GPC, OPC, MEAG and Dalton dated as of April 21, 2006

 

·                  Letter Agreement as to Typographical Error in Amended
Development Agreement from GPC to OPC, MEAG and Dalton, dated as of April 19,
2007

 

·                  First Addendum to Plant Vogtle Owners Agreement Authorizing
Development, Construction, Licensing and Operation of Additional Generating
Units among GPC, OPC, MEAG and Dalton dated as of April 8, 2008

 

·                  Amendment No. 2 to Plant Vogtle Owners Agreement Authorizing
Development, Construction, Licensing and Operation of Additional Generating
Units among GPC, OPC, MEAG and Dalton dated as of April 8, 2008

 

·                  Agreement and Amendment No. 3 to Plant Vogtle Owners
Agreement Authorizing Development, Construction, Licensing and Operation of
Additional Generating Units among GPC, OPC, MEAG, the MEAG SPVs and Dalton dated
as of February 20, 2014

 

2.              Plant Alvin W. Vogtle Additional Units Ownership Participation
Agreement, dated as of April 21, 2006, with the Exhibits attached thereto and
any such Exhibit forms that have been executed by any Party, all as amended by
the following, and as may be further amended (collectively referred to as the
“Ownership Participation Agreement”):

 

·                  Letter regarding Clarification of Section 4.2(f) from
Alston & Bird LLP to Troutman Sanders LLP and Minor, Bell & Neal, P.C., dated as
of April 5, 2008

 

·                  Amendment No. 1 to Plant Alvin W. Vogtle Additional Units
Ownership Participation Agreement among GPC, OPC, MEAG and Dalton dated as of
April 8, 2008

 

·                  Letter Agreement as to Dates for Delivery of Construction
Budgets from GPC to OPC, MEAG and Dalton dated as of June 18, 2009

 

A-1

--------------------------------------------------------------------------------


 

·                  Agreement and Amendment No. 2 to Plant Alvin W. Vogtle
Additional Units Ownership Participation Agreement among GPC, OPC, MEAG, the
MEAG SPVs and Dalton dated as of February 20, 2014

 

·                  Owners Consent to Assignment and Direct Agreement and
Amendment to Plant Alvin W. Vogtle Additional Units Ownership Participation
Agreement, by and among GPC, OPC, MEAG and Dalton, DOE and PNC Bank, National
Association, doing business as Midland Loan Services, a division of PNC Bank,
National Association, dated as of February 20, 2014

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DOCUMENT PROVISIONS NOT MODIFIED OR SUPPLEMENTED

 

Development Agreement:

 

 

 

Section 1.4

 

Section 1.5

 

Section 2.1

 

Exhibit A

 

 

 

Ownership Participation Agreement:

 

 

 

Section 4.1

 

Section 4.2

 

Section 4.9(c)

 

Section 7.7

 

Section 7.10

 

The following definitions:

 

Additional Unit Property

 

Additional Unit Properties

 

Additional Unit

 

Additional Units

 

Agent

 

COL

 

Commercial Operation

 

Cost of Construction

 

Decommissioning

 

ESP

 

Existing Unit Ownership Agreement

 

Existing Units

 

Final Percentage Interest

 

Identified Site

 

Identified Sites

 

Initial Percentage Interest

 

Major Milestone

 

Maximum Binding Percentage

 

Minimum Binding Percentage

 

Ownership Interest

 

Party

 

Participating Parties

 

Participating Party

 

Plant Vogtle

 

Related Facilities

 

Supplemental Percentage Interest

 

Uniform System of Accounts

 

Weighted Ownership Interest in Plant Vogtle

 

 

B-1

--------------------------------------------------------------------------------


 

Exhibit A-1

 

Plant Alvin W. Vogtle Nuclear Units Amended and Restated Operating Agreement,
among GPC, OPC, MEAG and Dalton, with the Exhibits attached thereto, all as
amended and as may be further amended:

 

Article II

Section 3.1

Section 3.3

Section 3.4

 

SNC Letter Agreement:

 

Paragraph 3.a.

Paragraph 3.c.

Paragraph 6

Paragraph 7

Paragraph 8 (second paragraph and clauses (i) and (ii))

Paragraph 9 (last sentence only)

 

SNC Operating Agreement:

 

Section 2.7.2 (initial paragraph) and 2.7.2.1

Section 3.6

Section 3.7

Section 5.1.7

Section 6.3 (last sentence)

Section 6.1(b)

Section 10.1 (lead-in paragraph and clauses (i) and (ii))

Section 11.8

Section 11.13

 

Nuclear Managing Board Agreement:

 

Section 5.1.1 (last sentence)

Section 5.6

 

Declaration of Covenants

 

Section 9(e) (Notice) (last paragraph)

 

B-2

--------------------------------------------------------------------------------
